Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the amendment filed 7/5/22.  Claims 1, 6, 11, and 16 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, 7, 9-14, 16, 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliot et al [US 2006/0067484] in view of Stock et al [US 2007/0263782].
For claim 1, the method taught by Elliot includes the following claimed steps, as noted, 1) the claimed receiving state information indicative of a state of a premises device is achieved using the monitoring center (No. 140) receiving status data from an alarm panel (No. 110) located at a property, 2) the claimed determining a loss of communication is achieved using the VoIP server (Paragraph 34) that monitors in real-time the connectivity back to each customer’s modem, to possibly detect a burglar attempting to thwart the system by cutting DSL or cable lines, and 3) the claimed sending an indication to a second computing device based on receiving the state information is read on the specification (Paragraph 35) wherein another computer system is alerted that the Broadband Internet connection at a customer’s location has been interrupted.  However, there is no mention of determining that an elapsed time from the determining the loss of communication between the premises device and the first computing device satisfies a threshold duration.
The apparatus taught by Stock may also be applied in an alarm system, such as a burglar alarm system (Paragraph 1).  Furthermore, the Stock reference also includes a timer (No. 237) in an optical network terminal (No. 235).  The timer defines a time window within which an upgrade or maintenance is to be complete.  If the ONT regains communications with an OLT (No. 122) within a time window, the timer retains a switch (No. 238) closed to that the POTS line power source continues to provide power to the alarm system (Paragraph 15).  If, however, the ONT does not regain communication with the OLT within a time window (Paragraph 26), the timer may cause the switch to open in order to remove power from the alarm system and allow the system to issue an alarm.
The obvious advantage of this configuration is that it prevents generation of a false alarm during a software upgrade or maintenance of the network panel.  And the Elliot reference not only concerns an analogous alarm panel, it also may operate using fiber optical communications (Paragraph 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine an elapsed time from determining loss of communications in the system of Elliot for the prevention of false alarms, thereby increasing reliability of the system.
For claim 2, the premises device of Elliot is an alarm panel (No. 110).
For claim 3, the indication of Elliot comprises an indication of the loss of communication (Paragraph 35: alert another computer system or alert people that the Broadband Internet connection at the customer’s location has been interrupted).  Also, the Stock system issues its alarm when a loss of communication has exceeded a certain time limit (Paragraph 16).
For claim 4, the system of Elliot allows alarm reporting to be performed over the network while an owner dial-in (Paragraph 16), for reasons of arming or disarming can be performed.  Also, the Stock reference triggers an alarm (Paragraph 26) after the security system detects a loss of power from the network terminal.
For claim 6, the method taught by Elliot includes the following claimed steps, as noted, 1) the claimed receiving state information indicative of a state of a premises device is achieved using the monitoring center (No. 140) receiving status data from an alarm panel (No. 110) located at a property, 2) the claimed determining a loss of communication is achieved using the VoIP server (Paragraph 34) that monitors in real-time the connectivity back to each customer’s modem, to possibly detect a burglar attempting to thwart the system by cutting DSL or cable lines, and 3) the claimed sending an indication to a second computing device based on receiving the state information is read on the specification (Paragraph 35) wherein another computer system is alerted that the Broadband Internet connection at a customer’s location has been interrupted.  However, there is no mention of determining that an elapsed time from the determining the loss of communication between the premises device and the first computing device satisfies a threshold duration.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 7, the indication of Elliot comprises an indication of the loss of communication (Paragraph 35: alert another computer system or alert people that the Broadband Internet connection at the customer’s location has been interrupted).  Also, the Stock system issues its alarm when a loss of communication has exceeded a certain time limit (Paragraph 16).
For claim 9, the Elliot reference issues a telephone call to the police (abstract) upon a breach or line integrity.  Also, the Stock reference can automatically alert law enforcement agencies of a break-in (Paragraph 10).
For claim 10, the Stock reference triggers an alarm (Paragraph 26) after the security system detects a loss of power from the network terminal.
For claim 11, the computing device taught by Elliot performs the following claimed steps, as noted, 1) the claimed receiving state information indicative of a state of a premises device is achieved using the monitoring center (No. 140) receiving status data from an alarm panel (No. 110) located at a property, 2) the claimed determining a loss of communication is achieved using the VoIP server (Paragraph 34) that monitors in real-time the connectivity back to each customer’s modem, to possibly detect a burglar attempting to thwart the system by cutting DSL or cable lines, and 3) the claimed sending an indication to a second computing device based on receiving the state information is read on the specification (Paragraph 35) wherein another computer system is alerted that the Broadband Internet connection at a customer’s location has been interrupted.  However, there is no mention of determining that an elapsed time from the determining the loss of communication between the premises device and the first computing device satisfies a threshold duration.  Also, there is no mention of one or more processors or a memory storing instructions to perform the claimed steps.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
The claimed processor is met by the processors (No. 251) of Stock.  The claimed memory is met by the memory (No. 236) of Stock.
For claim 12, the premises device of Elliot is an alarm panel (No. 110).
For claim 13, the indication of Elliot comprises an indication of the loss of communication (Paragraph 35: alert another computer system or alert people that the Broadband Internet connection at the customer’s location has been interrupted).  Also, the Stock system issues its alarm when a loss of communication has exceeded a certain time limit (Paragraph 16).
For claim 14, the system of Elliot allows alarm reporting to be performed over the network while an owner dial-in (Paragraph 16), for reasons of arming or disarming can be performed.  Also, the Stock reference triggers an alarm (Paragraph 26) after the security system detects a loss of power from the network terminal.
For claim 16, the computing device taught by Elliot performs the following claimed steps, as noted, 1) the claimed receiving state information indicative of a state of a premises device is achieved using the monitoring center (No. 140) receiving status data from an alarm panel (No. 110) located at a property, 2) the claimed determining a loss of communication is achieved using the VoIP server (Paragraph 34) that monitors in real-time the connectivity back to each customer’s modem, to possibly detect a burglar attempting to thwart the system by cutting DSL or cable lines, and 3) the claimed sending an indication to a second computing device based on receiving the state information is read on the specification (Paragraph 35) wherein another computer system is alerted that the Broadband Internet connection at a customer’s location has been interrupted.  However, there is no mention of determining that an elapsed time from the determining the loss of communication between the premises device and the first computing device satisfies a threshold duration.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
The claimed processor is met by the processors (No. 251) of Stock.  The claimed memory is met by the memory (No. 236) of Stock.
For claim 17, the indication of Elliot comprises an indication of the loss of communication (Paragraph 35: alert another computer system or alert people that the Broadband Internet connection at the customer’s location has been interrupted).  Also, the Stock system issues its alarm when a loss of communication has exceeded a certain time limit (Paragraph 16).
For claim 19, the Elliot reference issues a telephone call to the police (abstract) upon a breach or line integrity.  Also, the Stock reference can automatically alert law enforcement agencies of a break-in (Paragraph 10).
For claim 20, the Stock reference triggers an alarm (Paragraph 26) after the security system detects a loss of power from the network terminal.

Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliot et al in view of Stock et al as applied to claims 6 and 16 above, and further in view of Dohrmann et al [US 2008/0117029].
For claim 8, the combination of Elliot and Stock do not mention indications of at least one of an armed state and disarmed state.
Different indications of different states have been notified in alarm devices and alarm systems.  The Dohrmann reference teaches an alarm system that uses several levels of urgency or priority associated with messages being communicated among devices (Paragraph 273).  Figure 8 depicts a communication packet with a message with header used for indication of urgent or high priority messages or low priority messages.  Among these are an alert or a disarm alert (Paragraph 275) among normal priority messages.  The Dohrmann reference presents a method of notifying of possible urgent messages reliably.  And the Elliot reference would benefit from anything that would enable the system to perform more reliably.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate an armed state or disarmed state in the system of Elliot for the purpose of ensuring proper operation and indication of the system performance.
For claim 18, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 8 above.

Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The objected dependent claims contain subject matter that is not found in any combination of the prior art when combined with the subject matter of the independent claims.  Particularly, there is no mention or suggestion of comprising determining, based on an armed state of the premises device, that sensor event information was received prior to the determining the loss of communication between the premises device and the first computing device and wherein the sending the indication of the state information is further based on determining that the sensor event information was received prior to the determining the loss of communication.  This combination is considered unobvious subject matter.

Response to Arguments
Argument:
“Stock does not teach or suggest ‘determining that an elapsed time from the determining the loss of communication between the premises device and the first computing device satisfies a threshold duration,’ as recited in claim 1.  At most, Stock describes a system for managing a POTS line via a PON. When the central system loses communication with a local system at a subscriber location, the ONT can take action to prevent a false alarm. For example, the ONT can supply a voltage on a POTS line for a specified period of time. See e.g., FIGS. 3 and 6. However, managing a loss of communication between an OLT and an ONT does not teach or suggest the recited features of amended claim 1.”

Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive.

Response to Argument:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The rejection above is based on a combination of references; namely, the Elliot and Stock references and their similarities and advantages.  And the loss of communication between a premises device and a first computing device certainly occurs in the Elliot reference.  The Stock reference was introduced merely to demonstrate that the prior art has taught that a loss of communication for an elapsed time for a threshold duration has occurred in security devices.  And that this claimed element has been used in the prior art for its inherent advantages as described above, in this case the prevention of false alarms.  And this would benefit any security system, including the Elliot reference.
	Furthermore, the Applicants’ representative states that the Stock reference teaches that prevention of a false alarm occurs “when the central system loses communication with a local system at a subscriber location”.  Is this not a loss of communication between a premises device and a first computing device?  As such, it is considered similar subject matter to the Elliot reference.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
7/25/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687